— Appeal from a judgment of the County Court of Albany County, rendered May 29, 1978, upon a verdict convicting defendant of the crime of criminal trespass in the second degree and sentencing him to a term of imprisonment of one year in the county jail. In accordance with and for the same reasons as were set forth in this court’s decision upon the appeal of his codefendant (People v Szalasny, 67 AD2d 801), it is conceded that the defendant is entitled to be resentenced. Judgment modified, on the law and the facts, by vacating the sentence imposed and remitting the matter for resentencing in accordance herewith, and, as so modified, affirmed. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.